Name: Commission Regulation (EEC) No 209/77 of 31 January 1977 amending Regulation (EEC) No 776/73 on registration of contracts and communication of data with respect to hops
 Type: Regulation
 Subject Matter: information technology and data processing;  distributive trades;  civil law;  competition;  plant product
 Date Published: nan

 Avis juridique important|31977R0209Commission Regulation (EEC) No 209/77 of 31 January 1977 amending Regulation (EEC) No 776/73 on registration of contracts and communication of data with respect to hops Official Journal L 028 , 01/02/1977 P. 0035 - 0036 Finnish special edition: Chapter 3 Volume 8 P. 0073 Greek special edition: Chapter 03 Volume 17 P. 0078 Swedish special edition: Chapter 3 Volume 8 P. 0073 Spanish special edition: Chapter 03 Volume 11 P. 0191 Portuguese special edition Chapter 03 Volume 11 P. 0191 COMMISSION REGULATION (EEC) No 209/77 of 31 January 1977 amending Regulation (EEC) No 776/73 on registration of contracts and communication of data with respect to hops THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as amended by the Act of Accession (2), and in particular Articles 6 (5) and 18 thereof, Whereas Commission Regulation (EEC) No 776/73 of 20 March 1973 on registration of contracts and communication of data with respect to hops (3) established a list of the data which the Member States are required to communicate to the Commission with a view to the preparation of the annual report referred to in Article 11 of Regulation (EEC) No 1696/71 ; whereas such data concern growers returns in particular; Whereas, since market structures may vary from one region to another, certain factors on which the assessment of the return is based and the stage at which such assessment is made should be specified in order to enable the data of all the Member States to be compared; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops. HAS ADOPTED THIS REGULATION Article 1 Article 4 of Regulation (EEC) No 776/73 is hereby amended to read as follows: "Each Member State shall communicate to the Commission at the latest by 31 March of each year the following data: 1. for each recognized production region and each variety: (a) for the harvest of the current calendar year and each succeeding harvest: - the quantities of hops for which contracts have been concluded in advance, - the average prices per 50 kilograms; (b) for all deliveries effected from the harvest of the previous calendar year, distinguishing between contracts concluded in advance and contracts not so concluded: - the quantities of hops delivered, - the average prices per 50 kilograms; (c) the marketing stage at which the average prices were obtained; 2. for all deliveries effected from the previous calendar year: (a) the average costs of the initial preparation of the hops (first drying and first packing) borne by producers on the farm per 50 kilograms; (b) the average costs of the second preparation of the hops (sulphuring, final drying, final baling, marking) per 50 kilograms; (c) the average costs of storing hop cones borne on behalf of producers by producer groups, whether or not they have qualified for recognition under Article 7 (3) of Regulation (EEC) No 1696/71, and by merchants, per 50 kilograms; (d) the average marketing costs borne by producer groups, per 50 kilograms; 3. where the preparation of hops is carried out as a single operation, the Member State concerned may communicate one figure for the costs referred to in paragraph 2 (a) and (b); 4. for the period 1 September to 31 August, distinguishing between intra-Community trade and trade with non-member countries, the quantities and the free-at-frontier prices (per 100 kilograms) of (a) imports of: - 12.06 hop cones and lupulin, - 13.03 A VI hop extract; (b) exports of: - 12.06 hop cones and lupulin, - 13.03 A VI hop extract." (1)OJ No L 175, 4.8.1971, p. 1. (2)OJ No L 73, 27.3.1972, p. 14. (3)OJ No L 74, 22.3.1973, p. 14. Article 2 There is hereby added to the first sentence of Article 6 of Regulation (EEC) No 776/73 the following: "distinguishing between areas in their first production year, those in their second production year and other areas". Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1977. For the Commission Finn GUNDELACH Vice-President